        Case 1:21-cv-00354-KG-LF Document 10 Filed 04/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

THE NEW MEXICO ELKS ASSOCIATION,
FRATERNAL ORDER OF EAGLES, NEW MEXICO STATE AERIE,
NEW MEXICO LOYAL ORDER OF THE MOOSE,

       Plaintiffs,

v.                                                          Case No. 1:21-cv-00354-KG-LF

MICHELLE LUJAN GRISHAM,
Individually, Acting Under the Color of Law,
and TRACIE C. COLLINS,
Individually, Acting Under the Color of Law,

       Defendants.


                        ORDER GRANTING DEFENDANTS’
                UNOPPOSED MOTION FOR EXTENSION OF PAGE LIMITS

       THIS COURT, having reviewed Defendants Governor Michelle Lujan Grisham and

Secretary Tracie C. Collins’ Unopposed Motion for Extension of Page Limits (Doc. 9), FINDS the

motion is well taken and should be GRANTED.

       IT IS THERFORE ORDERED that Defendants shall be permitted to file a response to

Plaintiffs’ Verified Complaint for Civil Rights Violations under the Fourteenth Amendment to the

United States Constitution and Request for Temporary Restraining Order (Doc. 1) which exceeds

twenty-four (24) pages in length but does not exceed thirty-six (36) pages.




                                             __________________________________
                                             UNITED STATES DISTRICT JUDGE
        Case 1:21-cv-00354-KG-LF Document 10 Filed 04/27/21 Page 2 of 2




Submitted by:

/s/ Holly Agajanian
Holly Agajanian
Chief General Counsel to
Governor Michelle Lujan Grisham
490 Old Santa Fe Trail, Suite 400
Santa Fe, New Mexico 87501
Holly.Agajanian@state.nm.us
505-476-2210

Kyle P. Duffy
Associate General Counsel to
Governor Michelle Lujan Grisham
490 Old Santa Fe Trail, Suite 400
Santa Fe, New Mexico 87501
kyle.duffy@state.nm.us
505-476-2210

Maria S. Dudley
Associate General Counsel to
Governor Michelle Lujan Grisham
490 Old Santa Fe Trail, Suite 400
Santa Fe, New Mexico 87501
maria.dudley@state.nm.us
505-476-2210

Attorneys for Defendants


Approved by:

Approved electronically on 4/27/21
A. Blair Dunn, Esq.
Jared R. Vander Dussen
400 Gold Ave. SW, Ste. 1000
Albuquerque, NM 87102
(505) 750-3060
abdunn@ablairdunn-esq.com
Attorney for Plaintiffs




                                       2
